 1                                                                                   JS-6
 2
                                                                                    10/15/2019
 3

 4                                                                                    CW

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   CANFIELD FUNDING, LLC,         )                Case No. CV 18-10067 FMO (JDEx)
                                    )
12                 Plaintiff,       )
                                    )
13            v.                    )                JUDGMENT
                                    )
14   SAGACIOUS SERVICES GROUP, LLC, )
     et al.                         )
15                                  )
                   Defendants.      )
16                                  )

17
            Pursuant to the Court’s Order Re: Motion for Default Judgment, IT IS ADJUDGED THAT:
18
            1. Defendants Sagacious Services Group, LLC and Marcel Gipson shall be jointly and
19
     severally liable to plaintiff Canfield Funding, LLC, for the total amount of $1,069,315.34, which is
20
     comprised of: (a) compensatory damages in the amount of $1,044,818.96; and (b) attorney’s fees
21
     in the amount of $24,496.38.
22
            2. Plaintiff shall serve defendants with a copy of this Judgment in such a manner as to
23
     make it operative in any further proceedings.
24
     Dated this 15th day of October, 2019.
25

26
                                                                           /s/
27                                                                 Fernando M. Olguin
                                                                United States District Judge
28
